DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al. (US 2017/0269944 A1) in view of Rooney et al. (US 2017/0061143 A1), in further view of Else et al. (US 2020/0104170 A1).

Regarding claim 1, Pelissier teaches the invention substantially as claimed including a method for data processing at a database server ([0020] The computing tasks may be represented as a plurality of computing jobs in a job list 110. In one embodiment, the computing system 100 may be a server farm or server cluster at a data center.), comprising: 
receiving a configuration indicating a plurality of parameters for performing a data processing job ([0016] The computing system may receive the plurality of computing tasks and determine a first configuration setting for a first computing task; [0018] Different computing tasks, however, may have different needs for computing resources.; [0023] a computing task identified as Job1 may need three computing nodes with configuration A, a computing task identified as Job2 may need one computing node with configuration A, etc.; [0035]; [0047] In some embodiments, a computing task may carry with it recommended configuration settings for its performance. For example, an administrator or a computer programmer may create a configuration setting file that may be attached to the computing task.); 
identifying available compute resources from a plurality of cloud infrastructures, wherein each cloud infrastructure of the plurality of cloud infrastructures supports one or more computing applications, one or more job schedulers ([0034] These schedulers consider individual application requirements, such as priority, memory, number of processors, etc., and the resources available in the compute cluster. With this information, the conventional work scheduler attempts to optimize the distribution of work across a computing system, such as a data center.; [0003] cloud-based computing); 
selecting one or more compute clusters from one or more of the plurality of cloud infrastructures based at least in part on a matching process between the parameters for performing the data processing job and a combination of the one or more computing applications, the one or more job schedulers ([0017] work schedulers to distribute workloads based on existing processor availability, low-level processor settings may be optimized for groups of computing nodes within a computing system (e.g., a computer cluster) to optimize the computing system for a given set of work requests.; [0036] if the computing nodes have already been booted up, the job scheduler 104 may schedule computing tasks that match the current configuration settings; [0047] The method 1100 may adopt the configuration settings in the configuration setting file or adjust the configuration settings according to available hardware components in the computing system 100.; [0003] cloud-based computing); and 
initiating the one or more compute clusters for processing the data processing job based at least in part on the selecting ([0016] The computing system may boot a first computing node and a second computing node according to the first and second configuration settings, and load them with the first and second computing tasks for execution, respectively. [0040] Thus, the job scheduler 104 may reconfigure the computing nodes 108(1)-108(4) that were running the computing task Job3. After rebooting with Configuration C.).
	Pelissier does not expressly teach wherein the cloud infrastructure is a public cloud infrastructure, wherein each public cloud infrastructure of the plurality of public cloud infrastructures supports one or more utilization rates associated with the one or more job schedulers, and selecting based at least in part on the one or more utilization rates associated with the one or more job schedulers.
	However, Rooney teaches task scheduling on hybrid clouds each cloud having a dedicated scheduler (see at least [0035]) and further teaches wherein the cloud infrastructure is a public cloud infrastructure ([0035] where the task are to be performed, e.g., in the private cloud or the public cloud.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rooney with the teachings of Pelissier to schedule tasks in hybrid clouds. The modification would have been motivated by the desire of utilizing resources in the cloud.
	While Pelissier teaches schedulers and Rooney teaches schedulers for each cloud, neither Pelissier nor Rooney expressly teach wherein each public cloud infrastructure of the plurality of public cloud infrastructures supports one or more utilization rates associated with the one or more job schedulers, and selecting based at least in part on the one or more utilization rates associated with the one or more job schedulers.
	However, Else teaches a method for scheduling tasks according to provided parameters in the requests (See at least [0072]) wherein each public cloud infrastructure of the plurality of public cloud infrastructures supports one or more utilization rates associated with the one or more job schedulers, and selecting based at least in part on the one or more utilization rates associated with the one or more job schedulers ([0023] The task scheduler of each active processing node is also configured to periodically check in with a central database to indicate that it is still active and to retrieve a list of other active processing nodes. Because of this periodic reporting and retrieval each task scheduler is aware of the number of active processing nodes at any given time and can utilize this information to reassign its own tasks. If the number of active processing nodes remains the same, the active task schedulers proceed to perform tasks in their scheduled manner. However, if the task schedulers determine that the number of processing nodes have changed based on the periodically retrieved information, e.g., if the number of processing nodes have reduced or increased, each active task scheduler is configured to recalculate its assigned range. For example, if the number of processing nodes increases to five from four between two checks, each of the four previously active task schedulers may be configured to reduce their own task range (e.g., from 25 to 20) and the newly active task scheduler may be configured to assign tasks associated with the range 80-100 to itself.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Else with the teachings of Pelissier and Rooney to have each scheduler be associated with a specific task range it is capable of executing. The modification would have been motivated by the desire of ensuring tasks are optimally distributed.

Regarding claim 2, Pelissier teaches wherein identifying available compute resources from a plurality of public cloud infrastructures comprises: 
receiving one or more indications of real-time availability from the plurality of public cloud infrastructures ([0034] These schedulers consider individual application requirements, such as priority, memory, number of processors, etc., and the resources available in the compute cluster.).
In addition, Else teaches receiving one or more indications of utilization rates from the plurality of public cloud infrastructures ([0023] The task scheduler of each active processing node is also configured to periodically check in with a central database to indicate that it is still active and to retrieve a list of other active processing nodes. Because of this periodic reporting and retrieval each task scheduler is aware of the number of active processing nodes at any given time and can utilize this information to reassign its own tasks. If the number of active processing nodes remains the same, the active task schedulers proceed to perform tasks in their scheduled manner. However, if the task schedulers determine that the number of processing nodes have changed based on the periodically retrieved information, e.g., if the number of processing nodes have reduced or increased, each active task scheduler is configured to recalculate its assigned range. For example, if the number of processing nodes increases to five from four between two checks, each of the four previously active task schedulers may be configured to reduce their own task range (e.g., from 25 to 20) and the newly active task scheduler may be configured to assign tasks associated with the range 80-100 to itself.).

Regarding claim 3, Pelissier teaches wherein initiating the one or more compute clusters for processing the data processing job comprises: 
sending configuration information to each of the selected one or more compute clusters, wherein the configuration information is based at least in part on one or more computing applications and one or more job schedulers associated with each of the selected one or more compute clusters (Abstract: A first computing node and a second computing node of the computing system may be booted according to the first and second configuration settings, and loaded with the first and second computing tasks for execution, respectively. After the first computing task finishes on the first computing node, the computing system may determine whether another computing task associated with the first configuration setting has not be executed, and when there is no such computing task remaining unexecuted, the computing system may reboot the first computing node according to a third configuration setting and load a third computing task into the first computing node for execution.); and 
sending an initiation request to the selected one or more compute clusters ([0016] The computing system may boot a first computing node and a second computing node according to the first and second configuration settings, and load them with the first and second computing tasks for execution, respectively.).

Regarding claim 5, Pelissier teaches further comprising: 
receiving one or more metrics from the one or more initiated compute clusters ([0004] For example, after a computing system boots up, it determines how much resources, such as computer processors, cores, threads, sockets, memory, etc., are available; [0053] computing clusters).

Regarding claim 6, Else teaches further comprising: 
performing a scaling operation for the initiated one or more compute clusters based at least in part on the one or more metrics, wherein the scaling operation comprises, selecting one or more additional compute clusters from one or more of the plurality of public cloud infrastructures based at least in part on the one or more metrics and initiating the one or more additional compute clusters for processing the data processing job ([0076] In certain embodiments, the processor farm 208 may be scaled based on demand. For instance, if the number of active processing nodes 216 is not sufficient to execute scheduled tasks at a particular period in time, the processor farm 208 may be scaled up—i.e., one or more new processing nodes may be initialized or started. Alternatively, if the active processing nodes are being underutilized at a particular period of time, the processor farm 208 may be scaled down—i.e., one or more processing nodes may be terminated. Typically, when a container management system is employed, this scaling up or down is automatic. That is, parameters may be provided to the container management system in advance that dictate when the container management system is supposed to scale up or scale down the processor farm 208 (e.g., upon reaching a certain threshold utilization rate).).

Regarding claim 7, Else teaches further comprising: 
performing a scaling operation for the initiated one or more compute clusters based at least in part on the one or more metrics, wherein the scaling operation comprises, selecting one or more of the compute clusters to be terminated based at least in part on one or more of the metrics and terminating the one or more compute clusters selected to be terminated ([0076] In certain embodiments, the processor farm 208 may be scaled based on demand. For instance, if the number of active processing nodes 216 is not sufficient to execute scheduled tasks at a particular period in time, the processor farm 208 may be scaled up—i.e., one or more new processing nodes may be initialized or started. Alternatively, if the active processing nodes are being underutilized at a particular period of time, the processor farm 208 may be scaled down—i.e., one or more processing nodes may be terminated. Typically, when a container management system is employed, this scaling up or down is automatic. That is, parameters may be provided to the container management system in advance that dictate when the container management system is supposed to scale up or scale down the processor farm 208 (e.g., upon reaching a certain threshold utilization rate).).

Regarding claim 12, Pelissier teaches wherein the matching process comprises one or more rules configured at the application server, the one or more rules defining weights for each of the plurality of parameters for performing the data processing job ([0034] Computation intensive applications are often scheduled across processors using a conventional work scheduler. These schedulers consider individual application requirements, such as priority, memory, number of processors, etc., and the resources available in the compute cluster. With this information, the conventional work scheduler attempts to optimize the distribution of work across a computing system, such as a data center.).

Regarding claim 16, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. Further, the additional limitations “a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to” are taught by Pelissier in at least ([0025] The processor 210 is, for example, a microprocessor, a microcontroller, systems on a chip (SOCs), or other fixed or programmable logic. The memory 230 may include read only memory (ROM), random access memory (RAM), magnetic disk storage media devices, optical storage media devices, flash memory devices, electrical, optical, or other physical/tangible memory storage devices. The memory 230 may be separate or part of the processor 210. Thus, in general, during execution, the memory 230 may comprise one or more tangible (e.g., non-transitory) computer readable storage media (e.g., a memory device) encoded with software comprising computer executable instructions and when the software is executed (by the processor 210) it is operable to perform the operations to complete any assigned computing tasks).

Regarding claim 17, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale above.

Regarding claim 18, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.
Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, Rooney, and Else, as applied to claim 1, in further view of Sirota et al. (US 9,276,987 B1).

Regarding claim 4, Pelissier, Rooney, nor Else expressly teach but Sirota teaches further comprising: 
identifying that data to be processed by the data processing job is stored by a first public cloud infrastructure of the plurality of public cloud infrastructures, wherein the selecting the one or more compute clusters is further based at least in part on the data to be processed being stored by the first public cloud infrastructure (Col. 34, lines 21-41: If it is instead determined in block 510 that at least some of the program data is already locally stored on one or more of the computing nodes of the DPE service, the routine continues instead to block 540 to identify the computing nodes that already locally store that program data. As discussed in greater detail elsewhere, computing nodes of the DPE service may already locally store the program data for various reasons and in various manners, such as to have one or more computing nodes that store primary copies of portions of the program data (e.g., that were previously used as part of the execution of one or more programs) and/or to have one or more computing nodes that store replicated copies of such program data portions. The routine then continues to block 545 to attempt to identify and select for the cluster any of the identified computing nodes that locally store primary copies of program data portions and that are available for program execution, such as to attempt to select all of the computing nodes of a cluster that were previously used as part of executing one or more programs that used the program data. The routine then continues to block 550 to determine if computing nodes were selected for all of the program data portions, and if so continues to block 585. If it is instead determined in block 550 that one or more program data portions do not yet have selected computing nodes, the routine continues instead to block 555, where the routine attempts to identify and select for the cluster any of the identified computing nodes that locally store replicated copies of the program data portions without selected computing nodes and that are available for program execution. The routine then continues to block 560 to determine if computing nodes are now selected for all of the program data portions, and if so continues to block 585.).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sirota with the teachings of Pelissier, Rooney, and Else to select nodes for a cluster having already stored program data required for execution. The modification would have been motivated because such techniques may provide benefits in a variety of situations, including when the size of input datasets to be used by a program are large, and the transferring of data to and/or from computing nodes may impose large delays and/or monetary costs. (See at least Sirota’s Abstract)

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, Rooney, and Else, as applied to claim 1, in further view of Lauinger et al. (US 10,320,638 B1).

Regarding claim 8, Pelissier, Rooney, nor Else teaches but Lauinger teaches wherein the parameters for performing the data processing job comprise a selection of an operating environment (Col. 3, lines 25-28: one or more workloads (204A, 204M), where each of these workloads (204) may be associated with a particular type of environment (e.g., a production environment, a development environment, test environment, etc.)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lauinger with the teachings of Pelissier, Rooney, and Else, to further define the workload association with a particular operating environment. The modification would have been motivated by the desire of allowing a task to run in different modes.

Regarding claim 9, Lauinger teaches wherein the operating environment is a development environment (Col. 3, lines 25-28: one or more workloads (204A, 204M), where each of these workloads (204) may be associated with a particular type of environment (e.g., a production environment, a development environment, test environment, etc.)).

Regarding claim 10, Lauinger teaches wherein the operating environment is a production environment (Col. 3, lines 25-28: one or more workloads (204A, 204M), where each of these workloads (204) may be associated with a particular type of environment (e.g., a production environment, a development environment, test environment, etc.)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, Rooney, and Else, as applied to claim 1, in further view of Shah et al. (US 8,392,574 B1).

Regarding claim 11, Pelissier, Rooney, and Else do not expressly teach but Shah teaches wherein the parameters for performing the data processing job comprise a designation of one or more acceptable utilization rates (Col. 8, lines 50-65: For example, a service level agreement (SLA) may specify one or more performance requirements that a service provider is to meet when providing a service 110. Example of such performance requirements include, but are not limited to, a number of service requests and/or users to be supported by the service 110 at a given time, a maximum service latency and/or minimum service response time, etc., which may be defined at, for example, a network-wide application level. These SLA requirement(s) can be mapped to processing workload (e.g., processor cycles, memory utilization, network bandwidth, etc.) requirements that ensure the SLA requirement(s) is met for the service 110.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shah with the teachings of Pelissier, Rooney, and Else, to further define the workload SLAs. The modification would have been motivated by the desire of allowing a task to run within an acceptable range.

Claims 13-15 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier, Rooney, and Else, as applied to claim 1, in further view of Quinn et al. (US 2019/0146850 A1).

Regarding claim 13, Pelissier, Rooney, and Else do not teach but Quinn teaches wherein: 
each public cloud infrastructure of the plurality of public cloud infrastructures supports one or more instance families that define a resource optimization scheme and the matching process comprises a matching between the parameters for performing the data processing job and the one or more instance families ([0015] multiple instance families may be provided that are optimized to accommodate different use cases. As one example, each instance family may provide a varying combination of processing, memory, storage, networking, etc., capacity or capabilities to allow the customers of the provider network the flexibility to choose an appropriate mix of resources for their needs. Further, each instance family may include a number of different instance “sizes” having different amounts or characteristics of the particular resources of the compute instance, allowing customers to scale their resources as needed. Thus, an instance type may be a particular configuration of resources of a compute instance, and thus an instance type can be a combination of an instance family (e.g., a processing-optimized compute instance) and a particular size (e.g., a particular amount of processing, memory, storage, networking, etc.) of the family.).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quinn with the teachings of Pelissier, Rooney, and Else to create instance families to optimize to accommodate different use cases. The modification would have been motivated by the desire of allowing the users to choose an appropriate mix of resources as needed.

Regarding claim 14, Quinn teaches wherein the resource optimization scheme optimizes the computation performance of at least one of the one or more compute clusters ([0015] Thus, an instance type may be a particular configuration of resources of a compute instance, and thus an instance type can be a combination of an instance family (e.g., a processing-optimized compute instance) and a particular size (e.g., a particular amount of processing, memory, storage, networking, etc.) of the family.).

Regarding claim 15, Quinn teaches wherein the resource optimization scheme optimizes the memory performance of at least one of the one or more compute clusters ([0015] multiple instance families may be provided that are optimized to accommodate different use cases. As one example, each instance family may provide a varying combination of processing, memory, storage, networking, etc., capacity or capabilities to allow the customers of the provider network the flexibility to choose an appropriate mix of resources for their needs. Further, each instance family may include a number of different instance “sizes” having different amounts or characteristics of the particular resources of the compute instance, allowing customers to scale their resources as needed. Thus, an instance type may be a particular configuration of resources of a compute instance, and thus an instance type can be a combination of an instance family (e.g., a processing-optimized compute instance) and a particular size (e.g., a particular amount of processing, memory, storage, networking, etc.) of the family.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nucci et al. (US 2019/0171494 A1) COST-OPTIMAL CLUSTER CONFIGURATION ANALYTICS PACKAGE. See at least Abstract, [0066], and [0082-86].
Karanasos et al. (US 2018/0300174 A1) EFFICIENT QUEUE MANAGEMENT FOR CLUSTER SCHEDULING
Ganteaume (US 2019/0340033 A1) Systems and Methods for Cloud Computing Data Processing. See at least [0006], [0022-26], and [0092-95].
Liu et al. (US 2018/0159727 A1) SYSTEMS AND METHODS FOR IDENTIFYING CLOUD CONFIGURATIONS. See at least [0027].
Fuller et al. (US 2015/0370603 A1) DYNAMIC PARALLEL DISTRIBUTED JOB CONFIGURATION IN A SHARED-RESOURCE ENVIRONMENT. See at least Abstract, [0004-5], and [0067].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195